          Case 1:19-cv-03833-EGS Document 78 Filed 04/29/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  AUGUST CABRERA, et al.,

                        Plaintiffs,

                 v.
                                                   Case No. 19-cv-03833 (EGS)
  BLACK & VEATCH SPECIAL PROJECTS
  CORPORATION, et al.,

                        Defendants.



             DEFENDANT ENVIRONMENTAL CHEMICAL CORPORATION’S
                       RULE 12(B)(6) MOTION TO DISMISS

       Defendant Environmental Chemical Corporation, by and through undersigned counsel,

moves to dismiss the Complaint with prejudice pursuant to Fed. R. Civ. P. 12(b)(6).




                                            SQUIRE PATTON BOGGS (US) LLP

                                            Mitchell R. Berger (D.C. Bar No. 385467)
                                            Alexandra E. Chopin (D.C. Bar No. 490736)
                                            2550 M Street, NW
                                            Washington, DC 20037
                                            mitchell.berger@squirepb.com
                                            alexandra.chopin@squirepb.com

                                            Counsel for Defendant
                                            Environmental Chemical Corporation
